                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                   GREENVILLE DIVISION

Tito Knox,                                    )
                                              )      C.A. No. 6:20-00228-HMH-PJG
                         Plaintiff,           )
                                              )
       vs.                                    )         OPINION & ORDER
                                              )
Elizabeth G. Magera; Sergio A. Sanchez        )
MD,                                           )
                                              )
                         Defendants.          )

       After receiving objections filed by Plaintiff Tito Knox (“Knox”), the court adopted the

Report and Recommendation of the magistrate judge and dismissed this matter on March 4,

2020. (March 4, 2020 Order, ECF No. 20.) Subsequent to issuing this order, the court received

a “supplement” from Knox. (Suppl., ECF No. 23.) After a thorough review, the supplement

does not alter the court’s analysis in its March 4, 2020 Order.

       It is therefore

       ORDERED that this matter is summarily dismissed with prejudice and without issuance

and service of process.

       IT IS SO ORDERED.

                                              s/Henry M. Herlong, Jr.
                                              Senior United States District Judge

Greenville, South Carolina
March 9, 2020
                              NOTICE OF RIGHT TO APPEAL

       Plaintiff is hereby notified that he has the right to appeal this order within sixty (60)

days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

Procedure.




                                                  2
